 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDFisher Corporation,Ltd.andAmalgamated Lithographers ofAmerica Local 62, Petitioner.Case No. 37-RC-602.August 8,1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in commercial printing and the saleof office supplies.The Petitioner seeks to represent a unit composedof lithographic production employees including offset pressmen andcamera department employees.The offset pressmen, together withletterpressmen, are currently represented byHonolulu PrintingPressmen & Assistants' Union, Local 413, AFL-CIO (herein calledPressmen).The camera department employees are now representedas a separate unit by Hawaii Photo Engravers Union, Local 109,AFL-CIO (herein called Photo Engravers).The Pressmen andPhoto Engravers maintain that the requested unit is not appropriate.The Employer contends that all pressmen should be in the same unit.The Employer's entire printing operation is located on one floor ofits building.Both offset pressman and letterpressmen are in thepress department, under the supervision of a single foreman.Orig-inally the Employer had letterpresses only.Offsetpresses, includingmultilith, a Miehle 29, and an Ebco, were acquired later, and some ofthe letterpressmen were trained in their operation.Employees arenow regularly assigned as either letterpressmen or offset pressmen.There is interchange only during vacation and rush periods, when'Honolulu Printing Pressmen & Assistants' Union, Local 413, AFL-CIO, and HawaiiPhoto Engravers Union, Local 109, AFL-CIO, intervened on the basis of their contractscovering employees in the requested unit.128 NLRB No. 65. FISHER CORPORATION, LTD.505offset pressmen operate letterpresses and letterpressmen operate mul-tilith presses, but not the more complicated Miehle 29 or Ebco.Camera department employees are engaged in various photoengrav-ing aspects of the lithographic production process-stripping, plat-ing, and camera work.There is a system of progression whichrequires 4 years' training for platemaker, 5 for stripper,and 6 forcamera leader.There are four trainees in this department.Thecamera department is under the overall supervision of the foremanof the composition department.2The requested unit of offset pressmen and camera department em-ployees clearly constitutes a traditional group of lithographic produc-tion employees who the Board holds may, if they so desire, be repre-sented in a single combined unit where, as here, the Petitioner is atraditional representative of such employee.'However, as the cameradepartment employees have been separately represented, they are,under established Board policy, entitled toa self-determination elec-tion before being merged in a broader unit 4 Similarly, the offsetpressmen are entitled to a separate election to determine if they wishto continue being represented by the Pressmen as a part of its existingunit or by the Petitioner either as part of a unit of all lithographicemployees or, if the camera department employees do not vote for thePetitioner, in a separate unit, which under such circumstances, wefind may be appropriate.'We shall, therefore, direct separate elec-tions in the voting groups described below at the Employer's Hono-lulu,Hawaii, commercial printing establishment, excluding letter-pressmen, watchmen and/or guards, professional employees, all otheremployees, and supervisors as defined in the Act :A. All camera department employees, includingcamera leader,stripper, platemaker, and trainees.B. All offset pressmen.If a majority of employees in each of the voting groups vote forthe Petitioner, they will be merged into a single unit which, underthe circumstances, we find to be appropriate. If a majority in eachvote for different unions, then the employees in voting group A shallcontinue to constitute a separate appropriate unit, and the employeesin voting group B shall, if they vote for the Petitioner, constitute aseparate appropriate unit, or, if they vote for the Pressmen,remaina part of the unit currently represented by that Union. The Regional2 Other employees in the composition department and the bindery department are un-represented and none of the parties seek to represent them.sMcCall Corporation,118 NLRB 1332.Contrary to the Employer,the inclusion ofletterpressmen in the same unit with offset pressmen is not required by the fact that theformer-do numbering and imprinting on work done by offset pressmen(Robinson Print era,Inc.,118 NLRB 518), nor by the fact that there is some interchange between employeesin the two groups(National Cash RegisterCo., 119 NLRB 486).' Sutherland Paper Company,122 NLRB 1284,1287-1288;Tarter,Webster 1 Johnson,Inc.,121 NLRB 579;Illinois CitiesWater Company,87 NLRB 109,111-112.5Sutherland Paper Company,supra. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector is instructed to issue the appropriate certification or certifica-tions as directed by the outcome of the elections.6[Text of Direction of Elections omitted from publication.]6Member Fanning agrees with the majority's finding that a unit of all lithographicproduction employees is appropriate for, purposes of collective bargainingHowever, hedoes not agree with the majority's decision to certify such a unit only if the Petitionerachievesmajorities in both the camera department and offset pressmen voting groups.In accordance with views he has expressed in other recent cases, he would pool the votesof the camera department employees and offset pressmen in the event they reject theunions which have represented them in the past, for such rejection makes the overallunit appropriate and the Petitioner would be entitled to certification if it obtains amajority of all the votes in that unitWaskski Biltmore, Inc.,127 NLRB 82; CookPaint and Varnish Company,127 NLRB 1098;Star Union Products Company,127NLRB 1173.Falarski Sausage CompanyandSausage Makers Local #102,Amalgamated Meat Cutters&Butcher Workmen of NorthAmerica,AFL-CIO.Case No. 7-CA-2502.August 9, 1960DECISION AND ORDEROn April 15, 1960, TrialExaminerAlbert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in conjunction with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, with the following modifications.We agree with the Trial Examiner that the Respondent's conducttoward Mueller and Urbanski, was discriminatorily motivated becauseof their activities on behalf of the Charging Union, but conclude thatthey were discriminatorily denied reemployment rather than dis-criminatorily terminated.We make this distinction because of theindefinite employment status of both Mueller and Urbanski.Muellerhad been off work from May 12 through July 20, 1959, for an opera-tion,while Urbanski had ceased work on May 20, 1959, because ofIn the absence of exceptions we adoptpro formathe Trial Examiner's implied con-clusion that the Respondent did not violate Section 8(a) (4) of the Act.128 NLRB No. 71.